Judgment of the Court of Special Sessions of the City of New York, *811Borough of Brooklyn [County of Kings], convicting the defendant of violating section 50 of the Workmen’s Compensation Law (failure to secure compensation) and sentencing him to three months in the workhouse, modified by providing that the sentence be reduced to the time already served and, as thus modified, the judgment is unanimously affirmed. The sentencing of this defendant might well have been deferred until the State Industrial Board had concluded its disposition of the proceeding relating to him. The sentence of the court under the controlling facts was excessive. The record discloses that the sentencing court had an inaccurate notion of the facts so far as they related to the effect of the defendant’s failure to have appropriate insurance coverage at the time of the accident to an employee of the defendant. This disposition is not to be deemed a precedent with respect to the extent of the appropriate punishment that should be administered in other situations. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.